        Case 4:20-cv-03898-JST Document 18 Filed 08/13/20 Page 1 of 3



 1    MARC A. FENSTER (CA SBN 181067)
      mfenster@raklaw.com
 2    BRIAN D. LEDAHL (CA SBN 186579)
      bledahl@raklaw.com
 3    JACOB R. BUCZKO (CA SBN 269408)
      jbuczko@raklaw.com
 4    RUSS, AUGUST & KABAT
      12424 Wilshire Boulevard, 12th Floor
 5    Los Angeles, California 90025
      Telephone: 310.826.7474
 6    Facsimile: 310.826.6991
 7    Attorneys for Plaintiff
      ZEROCLICK, LLC
 8
      SCOTT F. LLEWELLYN (CA SBN 194553)
 9    sllewellyn@mofo.com
      NATHAN B. SABRI (CA SBN 252216)
10    nsabri@mofo.com
      SHAELYN K. DAWSON (CA SBN 288278)
11    shaelyndawson@mofo.com
      CAMILA A. TAPERNOUX (CA SBN 299289)
12    ctapernoux@mofo.com
      MORRISON & FOERSTER LLP
13    425 Market Street
      San Francisco, California 94105-2482
14    Telephone: 415.268.7000
      Facsimile: 415.268.7522
15
      Attorneys for Defendant
16    APPLE INC.
17
                                     UNITED STATES DISTRICT COURT
18
                                  NORTHERN DISTRICT OF CALIFORNIA
19
                                             OAKLAND DIVISION
20
21
      APPLE INC., a California corporation,                   Case No.   4:20-cv-03898-JST
22
                                Plaintiff/Counterclaim        JOINT STIPULATION TO STAY
23                              Defendant,                    ALL DEADLINES AND NOTICE
                                                              OF SETTLEMENT
24           v.

25    ZEROCLICK LLC., a Texas limited liability
      company,
26
                                Defendant/Counterclaimant
27

28

     JOINT STIPULATION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
     CASE NO. 4:20-cv-03898-JST                                                              1
        Case 4:20-cv-03898-JST Document 18 Filed 08/13/20 Page 2 of 3



 1           Plaintiff/Counterclaim-Defendant Apple Inc. and Defendant/Counterclaimant Zeroclick,
 2   LLC, (collectively, the “Parties”) notify the Court that they have reached an agreement in principle
 3   settling all claims and counterclaims in this litigation. The Parties request a stay of all deadlines for
 4   thirty (30) days in order to formalize and sign settlement papers and satisfy the conditions for
 5   dismissal. The Parties have agreed to stay all deadlines between them during the pendency of this
 6   Motion.
 7           Accordingly, the Parties respectfully request that the Court grant a thirty (30) day stay of
 8   proceedings between them, including all deadlines, until September 11, 2020. The Parties submit
 9   that good cause exists for granting this agreed motion, as set forth above. The motion is not filed
10   for the purposes of delay, but to effectuate settlement and prompt dismissal of this action.
11
      Dated: August 13, 2020
12                                                    RUSS, AUGUST & KABAT
13
14                                                    By:    /s/ Brian D. Ledahl
                                                              BRIAN D. LEDAHL
15
                                                              Attorneys for Plaintiff
16                                                            ZEROCLICK, LLC
17
      Dated: August 13, 2020                          MORRISON & FOERSTER LLP
18
19
                                                      By:    /s/ Nathan B. Sabri
20                                                            NATHAN B. SABRI
21                                                            Attorneys for Defendant
                                                              APPLE INC.
22

23
24
25
26
27

28

     JOINT STIPULATION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
     CASE NO. 4:20-cv-03898-JST                                                                              2
        Case 4:20-cv-03898-JST Document 18 Filed 08/13/20 Page 3 of 3



 1                                         ECF ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), I attest and confirm that all signatories of the above

 3   Supplemental Joint Case Management Statement concur in the filing of this document.

 4
 5    Dated: August 13, 2020                            By:    /s/ Brian D. Ledahl
                                                               BRIAN D. LEDAHL
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27

28

     JOINT STIPULATION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
     CASE NO. 4:20-cv-03898-JST                                                                    3
